department of the treasury internal_revenue_service washington d c nov commissioner tax_exempt_and_government_entities_division uniform issue list se qt ep ra - t4 legend taxpayer a ira annuity b non-ira accountc insurance_company d financial_institution e amount dear this is in response to your request dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution equal to amount from ira annuity b which was maintained by insurance_company d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by d a of the code was due to the failure of her financial advisor to invest amount a’s cognitive function and ability to understand financial statements in an ira account as well as a medical_condition that impaired taxpayer taxpayer a owned ira annuity b which was issued by insurance_company d taxpayer a also owned a non-ira account non-ira account c which was maintained by financial_institution e taxpayer a wanted to reinvest ira annuity b by cashing in the annuity_contract and rolling over the proceeds to an ira account on date amount was distributed from ira annuity b and deposited into non-ira account c on date taxpayer a’s financial advisor at financial_institution e invested amount in various bonds mutual funds and certificates of deposit while taxpayer a believed that these investments were held by an ira account amount continued to be held in non- ira account c taxpayer a first became aware of the failed rollover in may of when she received a notice_of_deficiency from the service taxpayer a represents that amount has not been used for any other purpose based on the above facts and representations you request a ruling that the service waive the 60-day rollover requirement under sec_408 of the code as to the distribution of amount sec_408 of the code defines an individual_retirement_account to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non-bank trustee sec_408 of the code defines an individual_retirement_annuity to include an annuity_contract that is issued by an insurance_company and satisfies certain requirements sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted are consistent with taxpayer a’s assertion that the failure to accomplish a rollover within the 60-day period prescribed by d a of the code was due to the failure of her financial advisor to invest amount impaired taxpayer a’s cognitive function and ability to understand financial statements in an ira account as well as a medical_condition that therefore pursuant to sec_408 of the code the service waives the day rollover requirement with respect to the distribution equal to amount taxpayer a has days from the issuance of this letter_ruling to complete the rollover of an amount not exceeding amount into an ira provided all other requirements of sec_408 of the code except the day requirement will be met with respect to the contribution of amount such contribution will be considered a rollover_contribution within the meaning of sec_408 distributed by sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 er ae carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
